NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CARLOS ESPINO,                                  No. 16-15778

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-00423-MCE-AC

   v.
                                                 MEMORANDUM*
 WALGREEN CO.; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Carlos Espino appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various federal claims arising from his

medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      We do not consider the merits of the district court’s dismissal of Espino’s

action because Espino does not raise any argument in his opening brief concerning

the district court’s dismissal of any claim alleged in his operative complaint. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (we do not consider

matters not specifically and distinctly raised and argued in the opening brief);

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a

party in its opening brief are deemed waived.”).

      Appellees’ motions for summary affirmance (Docket Entry Nos. 9, 10, 12,

14) are denied as unnecessary.

      AFFIRMED.




                                          2                                    16-15778